DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/21 has been entered.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0003424).
Regarding claim 1; Kim discloses a repaired plastic product (figures 2A-2F and paragraph [0003]: e.g., method for repairing a defect on a substrate, and more particularly, to a method for repairing a defect on a substrate by injecting a restoration material into a defect portion), comprising: 
a body (paragraph [0026]: e.g., liquid crystal panel 110 includes the array substrate 112) made from a first plastic material (paragraph [0026]: e.g., the substrate 112 may be formed of a transparent glass), and at least one repaired segment (defect such as scratches and dents 118 @ figure 2B and paragraph [0011]: e.g., 
there may be a defect 18, such as scratches and dents, on a surface of the transparent glass substrate “first plastic” of the array substrate 12) having a second plastic welding material (paragraph [0032]: e.g., a restoration material 122 is injected into the defect 118 using an injection unit 120 … The restoration material 122 may include an acrylic resin being transparent “second plastic” and having a high fluidity) welded to the first plastic material (112 @ figures 2A-2F), wherein the second plastic welding material (122 @ figures 2A-2F) comprises visibly detectable particles (paragraph [0031]: e.g., a substrate 112 where a defect 118 is generated is cleaned to remove particles thereon), and a light-emitting apparatus (UV lamp 126 @ figure 2D) for emitting ultraviolet electromagnetic spectrum light (paragraph [0035]: e.g., The UV lamp 126 emits the UV light having a light intensity of about 3 mW/cm2 during a period of about 3 minutes to about 5 minutes.  Since an amount of irradiated light is a multiplication of the light intensity by an irradiating time, a minimum amount of irradiated light onto the restoration material 122 for hardening is about 540 mJ) visibly detecting the particles (118 @ figures 2A-2F).


    PNG
    media_image1.png
    1257
    975
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 4; Kim discloses the first plastic material (112 @ figures 2A-2F) and the second plastic material (122 @ figures 2A-2F) are different (paragraph [0032]: e.g., the restoration material 122 is different from a material of the substrates 112). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0003424) in view of Janssen et al (US. Patent No. 6,180,245).
Regarding claim 2; Kim discloses all of feature of claimed invention except for the second plastic material is selected from the group comprising polyethylene, polypropylene, acrylonitrile butadiene styrene, polycarbonate, polyamide, polyvinyl chloride, or any one mixture of these compounds or the derivatives thereof. However, Janssen et al teaches that it is known in the art to provide the second plastic material (214 @ figures 5-6) is selected from the group comprising polyethylene, polypropylene, acrylonitrile butadiene styrene, polycarbonate, polyamide, polyvinyl chloride (col.10 lines 19-33: e.g., the second substrate may, for example, comprise a polymer including but not limited to those selected from the following broad classifications of materials: polyesters, polycarbonates, acrylics, polymethacrylates, polyurethanes, urethane acrylate polymers, epoxy acrylate polymers, polyacetals, polystyrene, polyvinyl chloride, and polyolefins such as ethylene vinyl acetate copolymers, polyethylene, polypropylene, ionomers of ethylene, and mixtures thereof), or any one mixture of these compounds or the derivatives thereof. It would have been obvious to one having ordinary skill in the art 
It is noted that the feature "from the group comprising polyethylene, polypropylene, acrylonitrile butadiene styrene, polycarbonate, polyamide, polyvinyl chloride, or any one mixture of these compounds or the derivatives thereof" is alternative. For the purpose of examination, this feature considered to be the second plastic material is selected "polyethylene, polypropylene, or polycarbonate).
Regarding claim 3; Kim discloses al of feature of claimed invention except for the first plastic material and the second plastic material are the same plastic material. However, Janssen et al teaches that it is known in the art to provide the first plastic material (col.2 lines 56-59: e.g., the first substrate comprises a material selected from the group consisting of glass, plastic and combinations thereof) and the second plastic material (col.2 line 67 to col.3 line 4: e.g., material selected from the group consisting pf glass, amorphous plastic in its glassy state, amorphous plastic in its rubbery state, crystalline plastic in its glassy state, crystalline plastic in its rubbery state, and combinations thereof) are the same plastic material. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine repaired plastic product of Kim with limitation above as taught by Janssen et al for the purpose of restoring the optical clarity such as deceasing the maximum haze and visible scratches on the glass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Springer (US 2017/0326761) discloses a system and method for using a volatile organic compound (VOC) free low radiant flux LED UV curable composition, and more particularly to unique and 
2) Bruck et al (US 2015/0027994) teaches a flux sheet and method of using the flux sheet to restore a surface of a metal substrate.  A laser beam is directed onto the flux sheet to melt it and the surface, then allowed to cool and solidify to produce a restored surface.
3) Saxon (US 2004/0131769) discloses a method for restoring a plastic surface.
4) Murnick (U S Patent No. 5,427,825) discloses method techniques for localized glazing of ceramic articles.  Techniques according to the present invention are particularly useful in repair 
of glaze defects and for decoration.
	5) Faber et al (US Patent No. 4,409,270) discloses Method for repairing glass fiber reinforced plastic parts and product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






January 19, 2021


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886